Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conrad (US 2010/0229323) does not include an apparatus comprising annular first (162) and second (166) filters forming first and second interior cavities, respectively, and a filter housing (160, 170) comprising a frame extending within the first interior cavity (Neither of 160 and 170 include a portion extending within the first filter; Fig. 6), as recited in claim 1.
Conrad does not include an apparatus comprising a filter assembly comprising a filter housing (160, 170), annular first (162) and second (166) filters, and the filter assembly being removable from the apparatus by sliding the assembly over a motor assembly (164) along a common axis about which the filters are annular (Fig. 6), as recited in claims 13 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723